Case 1:19-cv-00325-VSB Document 57-3 Filed 06/10/20 Page 1 of 3




                EXHIBIT C
                 Case 1:19-cv-00325-VSB Document 57-3 Filed 06/10/20 Page 2 of 3

Contact
                                   Bruce Katsman
www.linkedin.com/in/bruce-         Vice President & Head of Marketing at Nestle Starbucks Coffee
katsman-467b752 (LinkedIn)         Seattle, Washington

Top Skills                         Experience
Brand Equity
Brand Management                   Nestlé
Consumer Products                  Vice President & Head of Marketing at Nestle Starbucks Coffee
                                   August 2018 - Present (1 year 11 months)
                                   Greater Seattle Area

                                   Marketing leader for the ~$2B Nestle Starbucks Coffee Division in North
                                   America. Responsible for all aspects of marketing including brand positioning
                                   for the CPG space, product innovation, insights, brand communication/PR,
                                   agency management, and P/L management for the Starbucks, Seattle Best
                                   Coffee, and Teavana Packaged Tea brands.


                                   Starbucks
                                   7 years 9 months

                                   Vice President - Channel Brand Management
                                   October 2014 - Present (5 years 9 months)
                                   Seattle, WA

                                   Leader of Starbucks Marketing organization responsible for At Home Coffee
                                   Marketing/Brand Management (Starbucks and Seattle's Best Coffee Brands),
                                   upstream new product innovation design and execution, P/L management for
                                   ~$2B US CPG business, general management and partnership relationship
                                   with KGM (K Cups) and K Fee (Verismo platform) and agency management to
                                   deliver consumer communication across TV, Print, Digital, In Store, and other
                                   relevant touch points. In 2017 extended responsibilities to include marketing
                                   leadership for ~$2B RTD partnership w Pepsi (NACP) and Teavana launch/
                                   brand in US CPG.

                                   Director, Premium Single Cup, Channel Brand Management
                                   October 2012 - September 2014 (2 years)
                                   Greater Seattle Area

                                   Responsible for P/L, marketing strategy, execution, and innovation across
                                   Starbuck's, Seattle's Best Coffee, and Tazo Tea K Cup platform, Via, and
                                   Verismo Machines and Coffee in the Channel Development organization.
                                   Also responsible for development and marketing execution of Starbuck's
                                   scaled marketing programs across all formats and the gift pack, cocoa and
                                   merchandise businesses in Channel Development.

                                                                     Page 1 of 2
Case 1:19-cv-00325-VSB Document 57-3 Filed 06/10/20 Page 3 of 3


                  Procter and Gamble Cosmetics
                  7 years

                  Marketing Director
                  February 2010 - July 2012 (2 years 6 months)
                  Hunt Valley, Maryland

                  Oversee all Marketing related activitity on COVERGIRL Cosmetics including
                  talent management, equity, new product design, in store, marketing and
                  media plans, copy development, digital, PR, branded entertainment, agency
                  management and licensing. Since 2011, I added the prior General Manager's
                  responsibilities including accountability for the total COVERGIRL business
                  operations and Hunt Valley site (800+ people), leading a multi-functional
                  team to deliver the brand sales/profit/share, strategy/vision, site culture, and
                  senior management engagement internally and externally (customers, media,
                  business partners).

                  Associate Marketing Director
                  August 2005 - November 2010 (5 years 4 months)


                  Procter and Gamble
                  7 years

                  Brand Manager - Secret Deodorant
                  2003 - 2005 (2 years)


                  Brand Manager - Noxzema
                  2001 - 2003 (2 years)


                  Associate Director Sales - Global Skin Care
                  1998 - 2001 (3 years)




                  Education
                  University of Washington
                  Bachelor of Arts (BA), Marketing and Finance · (1981 - 1985)




                                                      Page 2 of 2
